DETAILED ACTION
Response to Amendment
The Amendment filed 3/08/2021 has been entered. Claims 1, 3, 6-17 and 21 remain pending in the application. Claims 2, 4-5 and 18-20 were cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/08/2021 has been entered.

Allowable Subject Matter
Claims 1, 3, 6-17 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 
Allyn (US 20140107687 A1) teaches a double edged blade (see Figures 2A-D) assembly, comprising; a double edged blade (abstract); and two separate blade grips (40), the two blade grips being grip coupled to the double edged blade at opposite ends of the double edged blade with no direct connection between the two blade grips (see Figure 2D); wherein each blade grip includes a body having a curved grip side (see Figure 2B) and a coupling side interacting with 
Tipton (US 5555892) teaches a blade system including side flaps (15, 16) with teeth (20, 21, see Figure 2. Examiner notes that teeth is defined as a projection resembling the tooth of an animal in shape in Merriam Webster dictionary, therefore the projection of 20 and 21 are considered as teeth), wherein the plurality of teeth being angled outwardly in a direction away from the blade (see Figure 2), the plurality of teeth being wholly offset from the horizontal plane in a direction opposite the blade (see Figure 2).
Endo (US 20080065126 A1) teaches a double edged blade grip (2, examiner notes that the current claim does not claim two cutting edge, therefore the one cutting edge and back noncutting edge of blade 2 is being considered to mean the claim, see Figure 1a), comprising; teeth that extends out from a base at the horizontal plane (teeth 3 extending from base 4, see Figure 4A). 
McCool (US 5674234) teaches a blade grip for a blade comprising wherein the blade grip includes a plurality of teeth (60 and 62) and a coupling side interacting with the blade (see Figure 14), each of the plurality of teeth extending from a base (38’/39’) and terminating at a free end (tip of 60 and 62), the coupling side generally lying in a horizontal plane (at the blade 20’, see Figure 14 and 15), the base of each of the plurality of teeth being wholly offset from the horizontal plane in a direction opposite the blade (at least at the angled bend of 38’ and 39’, see Figure 15), the plurality of teeth being angled outwardly in a direction away from the blade (pass the horizontal plane and away downwards, see Figure 15).
in a direction from the respective base to the respective free end”.
Furthermore, no additional prior art could be found to teach the claimed limitations either alone nor in combination to further modify the device of Allyn, Tipton, Endo and McCool. Thus claim 1 is allowable, claims 3 and 6-10 are allowable by virtue of its dependency on claim 1. Claims 11-17 and 21 are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/15/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724